DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 6-22 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment has obviated the majority of, but not all of, the objections to the specification, drawings, and claims given in the previous Office Actions, as well as the rejections to the claims under 35 USC § 112 previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
Examiner appreciates Applicant’s efforts to clean up the issues previously identified with the specification.  The new specification appears to be a substantial improvement over the original.  However, Examiner continues to object to the specification because Applicant appears to have overlooked the following previously identified issues:
Repeated use of the redundant “and/or etc.”;
Use of “less” with plural forms when it should be “fewer” (e.g., less training data” in paragraph 39);
Use of the redundant “such as, for example” (e.g., paragraph 55);
Failure to use commas to separate variables in lists, thereby giving the impression that they are products (especially in paragraph 83).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli et al. (US 20150149176) (“Giulianelli”) in view of Sarikaya et al. (WO 2017007742) (“Sarikaya”).1
Regarding claim 1, Giulianelli discloses “[a] natural language understanding (NLU) system, the NLU system comprising: 
at least one processor (exemplary system and/or computing device includes a processing unit – Giulianelli, paragraph 33; see also Fig. 5); and 
memory encoding computer executable instructions that, when executed by the at least one processor (exemplary system and/or computing device includes a system bus that couples various system components including the system memory, such as RAM and ROM – Giulianelli, paragraph 33; see also Fig. 5), perform a method comprising: 
receiving a new domain for the NLU system (system implementing an algorithm can combine human transcribed utterances, machine transcribed sentences, and semantic category data to produce a new NLU classifier that improves on existing NLU classifiers, particularly if the new speech domain is slightly different from the domains for which the existing classifiers were trained – Giulianelli, paragraph 10); 
in an example, a small amount of utterances, such as 1,000 utterances, from people calling a customer service 1-800 number are recorded, and one or more human transcribers listen to and transcribe the utterances; based on a given set of rules, the human transcribers can also map the transcriptions to pre-defined categories; the transcriptions and classifications into categories are a ‘gold’ set of transcription and semantic category data [training data] – Giulianelli, paragraph 11 [note that paragraph 10, as noted above, indicates that the transcriptions may come from a new domain]);2 
training the new domain based on the limited training data to form a partially trained new domain [expert] (system loads these gold annotated data as human trained classifiers that generate output categories and classification scores for the utterances; for an identified target domain [new domain], the system can use the classifiers to map additional transcriptions to semantic categories – Giulianelli, paragraph 23; model for classifier can be trained by combining the map of human transcriptions to human assigned categories with a “machine map” generated automatically – id. at paragraphs 31-32 and Fig. 3, esp. ref. char. 312 [so that the model trained on only the human-generated map is a “partially trained new domain expert”]); 
sending queries … to the existing domain experts, wherein the queries are based on the limited training data (system can process [query] each machine transcription [training data] via a set of natural language understanding classifiers [domain experts], each of which is tuned for a different language domain, vocabulary, and/or task – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 306 and 308); 
processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications [answers] and at least one classification score for each machine transcription – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310); 
assigning a weight to each of the answers from the existing domain experts to form weighted answers (processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications and at least one classification score [weight] for each machine transcription – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310); and 
training the partially trained new domain expert based on the weighted answers to form a new domain expert (transcription classifier is generated via an algorithm that combines the human-generated map and the machine map – Giulianelli, Fig. 4, ref. char, 408; result is a new NLU classifier [new domain expert] that improves on existing NLU classifiers when the new speech domain is different from the domains for which the existing classifiers were trained – id. at paragraph 10).”
	Giulianelli appears not to disclose explicitly the further limitations of the claim.  However, Sarikaya discloses “sending queries that are generated by the partially trained new domain expert (in a method of performing transfer learning techniques for disparate label sets using received input, a new domain may be created, installed, or made accessible to an input processing unit; thereafter, data within a data store may be transformed into low-dimensional vector representations; the vector representations may be used to construct label mappings to disparate label sets such that the vector representations may be mapped to a coarse label set (cluster); domain adaptation techniques may be used to implement annotations in domains with different labels; for example, a model trained on the “Movies” domain may be used to predict correlations between the coarse label set and the labels from the new “Calendar” domain, so that the model trained on the “Movies” domain may use the coarse label “Time” to determine words synonymous with time; the determined words may be used to retrain the model or train a new model on time-related labels in the “Calendar” domain [partially trained new domain expert = combination of fully trained “movies” domain expert and untrained “calendar” domain expert; queries = determinations of what correlations exist between the coarse label set and the labels from the “calendar” domain] – Sarikaya, paragraphs 42-45) ….”
Giulianelli and Sarikaya both relate to natural language understanding and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giulianelli to send queries from a new domain expert, as disclosed by Sarikaya, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate the domain adaptation process by leveraging knowledge from existing domains in lieu of requiring the acquisition of knowledge from extrinsic sources.  See Sarikaya, paragraphs 42-45.

Regarding claim 2, Giulianelli, as modified by Sarikaya, discloses that “the limited training data comprise at most 1,000 utterances (the example begins by recording a small amount of utterances, such as 1000 utterances, from people calling a customer service 1-800 number – Giulianelli, paragraph 11).”

Regarding claim 20, Giulianelli discloses “[a] system comprising: 
at least one processor (exemplary system and/or computing device includes a processing unit – Giulianelli, paragraph 33; see also Fig. 5); and  
35a memory encoding computer executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method for natural language understanding (NLU) (exemplary system and/or computing device includes a system bus that couples various system components including the system memory, such as RAM and ROM – Giulianelli, paragraph 33; see also Fig. 5), the method comprising: 
system implementing an algorithm can combine human transcribed utterances, machine transcribed sentences, and semantic category data to produce a new NLU classifier that improves on existing NLU classifiers, particularly if the new speech domain is slightly different from the domains for which the existing classifiers were trained – Giulianelli, paragraph 10); 
receiving training data for the new domain (in an example, a small amount of utterances, such as 1,000 utterances, from people calling a customer service 1-800 number are recorded, and one or more human transcribers listen to and transcribe the utterances; based on a given set of rules, the human transcribers can also map the transcriptions to pre-defined categories; the transcriptions and classifications into categories are a ‘gold’ set of transcription and semantic category data [training data] – Giulianelli, paragraph 11 [note that paragraph 10, as noted above, indicates that the transcriptions may come from a new domain]); 
training a new domain expert associated with the new domain based on the training data to form a partially trained new domain expert (system loads these gold annotated data as human trained classifiers that generate output categories and classification scores for the utterances; for an identified target domain [new domain], the system can use the classifiers to map additional transcriptions to semantic categories – Giulianelli, paragraph 23; model for classifier can be trained by combining the map of human transcriptions to human assigned categories with a “machine map” generated automatically – id. at paragraphs 31-32 and Fig. 3, esp. ref. char. 312 [so that the model trained on only the human-generated map is a “partially trained new domain expert”]); 
sending queries … to existing domain experts in the NLU system (system can process each machine transcription [query] via a set of natural language understanding classifiers [domain experts], each of which is tuned for a different language domain, vocabulary, and/or task – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 306 and 308); 
receiving answers from the existing domain experts in the NLU system in response to the queries (processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications [answers] and at least one classification score for each machine transcription – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310); 
assigning a weight to each of the answers from the existing domain experts (processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications and at least one classification score [weight] for each machine transcription – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310); 
selecting a portion of the answers for training based on the weight assigned to each of the answers to form a group of selected answers (system generates silver annotated data via an algorithm that combines a human-generated map and the machine map; when the system does not find a machine transcription in the map, a partial match of weighted words in the machine transcription to words in the map yields no results, and there are no matching machine transcriptions and corresponding category in multiple natural language classifiers, the system can select a category [answer] corresponding to a natural language classifier that has a highest confidence score [weight] and add the machine transcription and category to the silver annotated data – Giulianelli, paragraph 32; see also Fig. 3, ref. char. 312 [silver annotated data selected are used for training a model for a classifier]); and 
training the partially trained new domain expert based on the group of selected answers to form a new domain expert (transcription classifier is generated via an algorithm that combines the map and the machine map – Giulianelli, Fig. 4, ref. char, 408; result is a new NLU classifier [new domain expert] that improves on existing NLU classifiers when the new speech domain is different from the domains for which the existing classifiers were trained – id. at paragraph 10).”
Giulianelli appears not to disclose explicitly the further limitations of the claim.  However, Sarikaya discloses “sending queries generated by the partially trained new domain expert (in a method of performing transfer learning techniques for disparate label sets using received input, a new domain may be created, installed, or made accessible to an input processing unit; thereafter, data within a data store may be transformed into low-dimensional vector representations; the vector representations may be used to construct label mappings to disparate label sets such that the vector representations may be mapped to a coarse label set (cluster); domain adaptation techniques may be used to implement annotations in domains with different labels; for example, a model trained on the “Movies” domain may be used to predict correlations between the coarse label set and the labels from the new “Calendar” domain, so that the model trained on the “Movies” domain may use the coarse label “Time” to determine words synonymous with time; the determined words may be used to retrain the model or train a new model on time-related labels in the “Calendar” domain [partially trained new domain expert = combination of fully trained “movies” domain expert and untrained “calendar” domain expert; queries = determinations of what correlations exist between the coarse label set and the labels from the “calendar” domain] – Sarikaya, paragraphs 42-45)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giulianelli such that a new domain expert sends queries, as disclosed by Sarikaya, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate the domain adaptation process by leveraging knowledge from existing domains in lieu of requiring the acquisition of knowledge from extrinsic sources.  See Sarikaya, paragraphs 42-45.

Regarding claim 22, Giulianelli, as modified by Sarikaya, discloses that “selecting the portion of the answers for training based on the weight assigned to each of the answers comprises at least one of: 
selecting one or more answers having a weight above a predetermined threshold; or 
selecting an answer associated with one or more highest weights (system generates silver annotated data via an algorithm that combines a human-generated map and the machine map; when the system does not find a machine transcription in the map, a partial match of weighted words in the machine transcription to words in the map yields no results, and there are no matching machine transcriptions and corresponding category in multiple natural language classifiers, the system can select a category [answer] corresponding to a natural language classifier that has a highest confidence score [weight] and add the machine transcription and category to the silver annotated data – Giulianelli, paragraph 32; see also Fig. 3, ref. char. 312 [silver annotated data selected are used for training a model for a classifier]).”

Claims 8-9, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and further in view of Zhang et al. (US 10692006) (“Zhang”).
Regarding claim 8, Giulianelli discloses “[a] method for adding a new domain to a natural language understanding (NLU) system, the method comprising: 
receiving the new domain for the NLU system (system implementing an algorithm can combine human transcribed utterances, machine transcribed sentences, and semantic category data to produce a new NLU classifier that improves on existing NLU classifiers, particularly if the new speech domain is slightly different from the domains for which the existing classifiers were trained – Giulianelli, paragraph 10); 
receiving training data for the new domain (in an example, a small amount of utterances, such as 1,000 utterances, from people calling a customer service 1-800 number are recorded, and one or more human transcribers listen to and transcribe the utterances; based on a given set of rules, the human transcribers can also map the transcriptions to pre-defined categories; the transcriptions and classifications into categories are a ‘gold’ set of transcription and semantic category data [training data] – Giulianelli, paragraph 11 [note that paragraph 10, as noted above, indicates that the transcriptions may come from a new domain]); 
training a domain expert associated with the new domain based on the training data to form a partially trained new domain expert (system loads these gold annotated data as human trained classifiers that generate output categories and classification scores for the utterances; for an identified target domain [new domain], the system can use the classifiers to map additional transcriptions to semantic categories – Giulianelli, paragraph 23; model for classifier can be trained by combining the map of human transcriptions to human assigned categories with a “machine map” generated automatically – id. at paragraphs 31-32 and Fig. 3, esp. ref. char. 312 [so that the model trained on only the human-generated map is a “partially trained new domain” expert]); 
sending a first query to existing domain experts in the NLU system (system can process each machine transcription [query] via a set of natural language understanding classifiers [domain experts], each of which is tuned for a different language domain, vocabulary, and/or task – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 306 and 308)…; 
receiving answers from the existing domain experts in the NLU system in response to the first query (processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications [answers] and at least one classification score for each machine transcription – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310); 
assigning a weight to each of the answers to form weighted answers (processing of machine transcriptions via the set of natural language understanding classifiers yields a machine map made up of a set of classifications and at least one classification score  for each machine transcription; machine map can assign a greater weight for domains that are closer to the desired or target language domain; the map can also associate human-generated transcriptions with human-assigned categories – Giulianelli, paragraph 31; see also Fig. 3, ref. chars. 308, 310; human transcriptions are presumed always to be correct and are assigned a confidence score [weight] of 100 – id. at paragraph 14 [so the partially trained new classification model gives a score of 100 to  each human-generated answer])…; [and]
training the partially trained new domain expert based on the weighted answers to form a new domain expert (transcription classifier is generated via an algorithm that combines the map of human transcriptions to human assigned categories and the machine map – Giulianelli, Fig. 4, ref. char, 408; result is a new NLU classifier [new domain expert] that improves on existing NLU classifiers when the new speech domain is different from the domains for which the existing classifiers were trained – id. at paragraph 10).”
in a method of performing transfer learning techniques for disparate label sets using received input, a new domain may be created, installed, or made accessible to an input processing unit; thereafter, data within a data store may be transformed into low-dimensional vector representations; the vector representations may be used to construct label mappings to disparate label sets such that the vector representations may be mapped to a coarse label set (cluster); domain adaptation techniques may be used to implement annotations in domains with different labels; for example, a model trained on the “Movies” domain may be used to predict correlations between the coarse label set and the labels from the new “Calendar” domain, so that the model trained on the “Movies” domain may use the coarse label “Time” to determine words synonymous with time; the determined words may be used to retrain the model or train a new model on time-related labels in the “Calendar” domain [partially trained new domain expert = combination of fully trained “movies” domain expert and untrained “calendar” domain expert; queries = determinations of what correlations exist between the coarse label set and the labels from the “calendar” domain] – Sarikaya, paragraphs 42-45)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giulianelli such that a new domain expert sends queries, as disclosed by Sarikaya, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate the domain adaptation process by leveraging knowledge from existing domains in lieu of requiring the acquisition of knowledge from extrinsic sources.  See Sarikaya, paragraphs 42-45.
Neither Giulianelli nor Sarikaya appears to disclose explicitly the further limitations of the claim.  However, Zhang discloses that “the weights are generated by the partially trained new domain expert (chatbots system can iteratively apply a distance model to a representation of a question and question asker to one of the representations of potential experts to determine how well each potential expert is expected to answer the question – Zhang, col. 2, ll. 30-42; chatbot system can train a distance model using training items that include a question and an indication of a user who provided an answer identified as the best answer; each training item can be used partially to train a distance model; the output from the distance model [weight] can be compared to a score for the training item and, based on the comparison, parameters or weights for the distance model can be adjusted – id. at col. 3, ll. 13-29 [so the distance model functions as a domain expert insofar as it helps to adjudicate among the opinions of existing experts])….”
Giulianelli, Sarikaya, and Zhang all relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli and Sarikaya such that a domain expert generates weights, as disclosed by Zhang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to judge how well each domain expert answers the question, thereby increasing the accuracy of the system by providing a metric by which to judge accuracy.  See Zhang, col. 3, ll. 30-42.

Regarding claim 9, Giulianelli, as modified by Sarikaya and Zhang, discloses that “the training data comprise at most 10,000 utterances (the example begins by recording a small amount of utterances, such as 1000 utterances, from people calling a customer service 1-800 number – Giulianelli, paragraph 11).”

Regarding claim 18, Giulianelli, as modified by Sarikaya and Zhang, discloses that “the action is performed by a client computing device and the client computing device is at least one of: 
a mobile telephone; 
a smart phone;  
34a tablet; 
a smart watch; 
a wearable computer;
a personal computer;

a gaming system; or 
a laptop computer (basic components and appropriate variations of computing device [on which the classification is performed] can be modified depending on the type of device, such as whether the device is, inter alia, a small, handheld computing device or a desktop computer – Giulianelli, paragraph 34).”
 
Regarding claim 19, Giulianelli, as modified by Sarikaya and Zhang, discloses that “the NLU system is part of an application and the application is at least one of: 
a digital assistant application; 
a voice recognition application; 
an email application; 
a social networking application; 
a collaboration application; 
an enterprise management application; 
a messaging application; 
a word processing application; 
a spreadsheet application;
a database application; 
a presentation application; 
a contacts application; 
a gaming application; 
an e-commerce application; 
an e-business application; 
a transactional application; 
an exchange application; or 
systems implement an algorithm for performing semi-supervised or unsupervised machine learning and domain adaptation to build a NLU classifier that extracts a semantic category from a short sentence, for instance the recognition output of an automatic speech recognizer [voice recognition application] – Giulianelli, paragraph 10).”

Regarding claim 21, Giulianelli, as modified by Sarikaya and Zhang, discloses “receiving a user utterance for the new domain expert (natural language understanding classifier can assist in classifying user utterances properly after they are processed by an automatic speech recognition engine – Giulianelli, paragraph 4; new NLU classifier improves on existing NLU classifiers when the new speech domain is slightly different from the domains for which the existing classifiers were trained – id. at paragraph 10 [so the new NLU classifier may receive user utterances after its training]); 
determining an action based on the user utterance with the new domain expert (natural language understanding classifier can assist in classifying user utterances properly after they are processed by an automatic speech recognition engine – Giulianelli, paragraph 4; new NLU classifier improves on existing NLU classifiers when the new speech domain is slightly different from the domains for which the existing classifiers were trained – id. at paragraph 10 [so the new NLU classifier may determine that it will classify [action] the new utterance into a semantic category]); and 
sending instructions to perform the action (natural language understanding classifier can assist in classifying user utterances properly after they are processed by an automatic speech recognition engine – Giulianelli, paragraph 4; new NLU classifier improves on existing NLU classifiers when the new speech domain is slightly different from the domains for which the existing classifiers were trained – id. at paragraph 10 [so the new NLU classifier may perform the classification [action] of the new utterance into a semantic category]).”

3 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and further in view of Dredze et al., “Online Methods for Multi-Domain Learning and Adaptation,” in Proc. Conf. on Empirical Methods in Natural Language Processing 689-97 (2008) (“Dredze”).
Regarding claim 3, neither Giulianelli nor Sarikaya appears to disclose explicitly the further limitations of the claim.  However, Dredze discloses that “the existing domain experts include at least 25 different existing domain experts (to evaluate a large number of domains, many varying domains were created using spam, sentiment, and DVD data; for example, the domains were split for a total of 36 domains with various decision boundaries, features, and inverted decision functions [experts] – Dredze, p. 695, last paragraph).”
Giulianelli, Sarikaya, and Dredze both relate to domain adaptation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giulianelli to include at least 25 different domain experts, as disclosed by Dredze, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the resulting algorithm to scale to large amounts of data while neither obscuring differences nor ignoring similarities in the data.  See Dredze, sec. 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and Zhang and further in view of Dredze.
Regarding claim 10, Giulianelli, as modified by Sarikaya, Zhang, and Dredze, discloses that “the existing domain experts include at least seven different existing domain experts (to evaluate a large number of domains, many varying domains were created using spam, sentiment, and DVD data; for example, the domains were split for a total of 36 domains with various decision boundaries, features, and inverted decision functions [experts] – Dredze, p. 695, last paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to include at least seven different domain experts, as disclosed by Dredze, and an ordinary artisan could reasonably expect to do so successfully.  See Dredze, sec. 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and Dredze and further in view of Kundu, “Domain Adaptation with Minimal Training,” doctoral dissertation, U. Ill. Urbana-Champlain (2014) (“Kundu”).
Regarding claim 4, Giulianelli, as modified by Sarikaya, Dredze, and Kundu, discloses that the “training time for adding the new domain expert is 3 minutes or less (FAJIST trains a target only model for every target domain using identical features and learning settings as was used for training a source only model; the training time [to perform domain adaptation/add a new domain expert] is significantly smaller compared to other approaches – Kundu, pp. 97-98; FAJIST’s training time for one email data set is 45 seconds – id. at p. 101, Table 8.2).”
Giulianelli, Sarikaya, Dredze, and Kundu all relate to domain adaptation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giulianelli to restrict the training time for performing domain adaptation to at most 3 minutes, as disclosed by Kundu, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would reduce the training time needed relative to other models, thereby allowing the user to use the model sooner.  See Kundu, paragraph spanning pp. 97-98.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and further in view of Liu et al., “Deep Contextual Language Understanding in Spoken Dialogue Systems,” in Sixteenth Ann. Conf. Int’l Speech Comm. Ass’n (2015) (“Liu”).
Regarding claim 6, neither Giulianelli nor Sarikaya appears to disclose explicitly the further limitations of the claim.  However, Liu discloses that “the queries request intent prediction, slot prediction, and label prediction (in a typical spoken language understanding design, domain interpretation is implemented to classify a user query into one of the supported domains [label prediction], followed by a more refined domain-specific semantic analysis such as intent detection and slot filling for extracting entities – Liu, sec. 1, second paragraph).”
Giulianelli, Sarikaya, and Liu all relate to natural language understanding and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli and Sarikaya to include intent prediction, slot prediction, and label prediction among the queries, as disclosed by Liu, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to understand the semantics of the natural language statement in context and piece-by-piece, thereby increasing the capacity of the system to return an accurate response.  See Liu, abstract and first two paragraphs of introduction.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and Zhang and further in view of Liu.
Regarding claim 12, Giulianelli, as modified by Sarikaya, Zhang, and Liu, discloses that “the first query requests intent prediction and slot prediction of a first utterance (in a typical spoken language understanding design, domain interpretation is implemented to classify a user query into one of the supported domains, followed by a more refined domain-specific semantic analysis such as intent detection and slot filling for extracting entities – Liu, sec. 1, second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to submit queries comprising intent prediction and slot prediction, as disclosed by Liu, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to understand the semantics of the natural language statement in context and piece-by-piece, thereby increasing the capacity of the system to return an accurate response.  See Liu, abstract and first two paragraphs of introduction.

Regarding claim 13, Giulianelli, as modified by Sarikaya, Zhang, and Liu, discloses that  “the first query requests intent prediction, slot prediction, and label prediction of a first utterance (in a typical spoken language understanding design, domain interpretation is implemented to classify a user query [utterance] into one of the supported domains [label prediction], followed by a more refined domain-specific semantic analysis such as intent detection and slot filling for extracting entities – Liu, sec. 1, second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to submit queries comprising intent prediction, slot prediction, and label prediction, as disclosed by Liu, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to understand the semantics of the natural language statement in context and piece-by-piece, thereby increasing the capacity of the system to return an accurate response.  See Liu, abstract and first two paragraphs of introduction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya, Zhang, and further in view of Kennewick et al. (US 8015006) (“Kennewick”).
Regarding claim 14, Giulianelli, as modified by Sarikaya and Zhang, discloses that “[a] second query [is] generated by the new domain expert (in a method of performing transfer learning techniques for disparate label sets using received input, a new domain may be created, installed, or made accessible to an input processing unit; thereafter, data within a data store may be transformed into low-dimensional vector representations; the vector representations may be used to construct label mappings to disparate label sets such that the vector representations may be mapped to a coarse label set (cluster); domain adaptation techniques may be used to implement annotations in domains with different labels; for example, a model trained on the “Movies” domain may be used to predict correlations between the coarse label set and the labels from the new “Calendar” domain, so that the model trained on the “Movies” domain may use the coarse label “Time” to determine words synonymous with time; the determined words may be used to retrain the model or train a new model on time-related labels in the “Calendar” domain [partially trained new domain expert = combination of fully trained “movies” domain expert and untrained “calendar” domain expert; queries = determinations of what correlations exist between the coarse label set and the labels from the “calendar” domain] – Sarikaya, paragraphs 42-45)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli and Zhang to send multiple queries from a new domain expert, as disclosed by Sarikaya, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would facilitate the domain adaptation process by leveraging knowledge from existing domains in lieu of requiring the acquisition of knowledge from extrinsic sources.  See Sarikaya, paragraphs 42-45.
Neither Giulianelli, Sarikaya, nor Zhang appears to disclose explicitly the further limitations of the claim.  However, Kennewick discloses “sending a second query to the existing domain experts in the NLU system (for each user utterance including a question or query or set of questions or queries, the system may, inter alia, capture the query; parse and interpret the query; determine the domain of expertise required and context, invoking the proper sources, including agents [experts]; and execute [send] the queries – Kennewick, col. 3, l. 53-col. 4, l. 14; agent and database components added or updated on a periodic basis include agents for new domains [so a query can be made based on a new domain] – id. at col. 12, ll. 33-48)…; and 
receiving answers from the existing domain experts in response to the second query (for each user utterance including a question or query or set of questions or queries, the system may, inter alia, invoke the proper resources based on the domain of expertise required (including agents [experts]); extract or scrape desired information from one or more results [i.e., receive answers from the agents/experts]; evaluate and interpret the results; perform required formatting; and present the compound result – Kennewick, col. 3, l. 53-col. 4, l. 14).”
Giulianelli, Sarikaya, Zhang, and Kennewick all relate to domain adaptation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to use the question-answer system once the system has added a new domain, as disclosed by Kennewick, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would improve the system’s capacity to answer a wider See Kennewick, col. 2, l. 54-col. 3, l. 7 (agents contain everything needed to extend the functionality of the system to a new domain).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya, Zhang, and Kennewick and further in view of Liu.
Regarding claim 15, Giulianelli, as modified by Sarikaya, Zhang, Kennewick, and Liu, discloses that “the first query requests intent prediction and slot prediction of a first utterance; and the second query requests intent prediction and slot prediction of a second utterance (accurate language understanding (i.e., domain, intent, slots) often requires reasoning from previous conversational history; in an example scenario, in turn 1, the user asks “what’s the weather like today?” [first query] and in turn 2 the user asks “and for the weekend?” [second query] – Liu, sec. 2, first paragraph on right-hand column).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, Zhang, and Kennewick to submit multiple queries requesting intent and slot prediction, as disclosed by Liu, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to handle more complex queries than would be possible if the system only allowed single queries.  See Liu, first page, first paragraph on right-hand column (in spoken dialog systems, the number of turns between user and system increases as the complexity of the scenarios grows).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and further in view of Alba et al. (US 20180225278) (“Alba”).
Regarding claim 7, Giulianelli, as modified by Sarikaya and Alba, discloses that “the assigning of the weight to each of the answers from the existing domain experts is based on a semantic closeness of the … domain expert (if a question passage is “Cabrera loses bat in the stands, Tigers fan gives it back,” a first set of patterns [answers] uses first corpora of words associated with the linguistic domain of animals and the second set of patterns uses second corpora of words associated with the linguistic domain of baseball; a score [weight] may be generated for each pattern in these sets of patterns that contain the word of interest “bat” based on the degree of similarity [semantic closeness] between the question passage and the pattern containing the word of interest “bat” – Alba, paragraph 51; note that Giulianelli discloses the use of a “partially trained new domain expert” and the application of the general procedure of assigning a weight to answers based on semantic closeness to a domain [disclosed by Alba] to the specific “partially trained new domain expert” of Giulianelli would merely be a matter of combining the two according to known methods to achieve predictable results, see KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007)).”
Giulianelli, Sarikaya, and Alba all relate to multi-domain natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli and Sarikaya to weight answers provided by domain experts based on a semantic closeness, as disclosed by Alba, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system more seriously to consider the responses that are more semantically similar, and thus more relevant, to the domain of interest.  See Alba, paragraph 51.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and Zhang and further in view of Alba.
Regarding claim 16, Giulianelli, as modified by Sarikaya, Zhang, and Alba, discloses that “the assigning of the weight to each of the answers is based on a comparison of an answer to the first query by the … domain expert (if a question passage is “Cabrera loses bat in the stands, Tigers fan gives it back,” a first set of patterns [answers] uses first corpora of words associated with the linguistic domain of animals and the second set of patterns uses second corpora of words associated with the linguistic domain of baseball; a score [weight] may be generated for each pattern in these sets of patterns that contain the word of interest “bat” based on the degree of similarity between the question passage and the pattern containing the word of interest “bat;” a pattern such as “Miguel Cabrera hits another walk-off home run for the Tigers, tossing his bat in delight” associated with the linguistic domain of baseball would receive a higher score than a pattern such as “bats flap their wings and fly like a bird” associated with the linguistic domain of animals since the question pattern is more similar to the former pattern in terms of semantics [so the comparison between the baseball domain and the animal domain results in a higher score for the baseball domain] – Alba, paragraph 51; note that Giulianelli discloses the use of a “partially trained new domain expert” and the application of the general procedure of assigning a weight to answers based on semantic closeness to a domain [disclosed by Alba] to the specific “partially trained new domain expert” of Giulianelli would merely be a matter of combining the two according to known methods to achieve predictable results, see KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to assign weights to answers based on a comparison of an answer by one domain expert to that of others, as disclosed by Alba, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system more seriously to consider the responses that are more semantically similar, and thus more relevant, to the domain of interest.  See Alba, paragraph 51.

Regarding claim 17, Giulianelli, as modified by Sarikaya, Zhang, and Alba, discloses that “the assigning of the weight to each of the answers is based on a semantic closeness between [a] domain expert and a respective existing domain expert (if a question passage is “Cabrera loses bat in the stands, Tigers fan gives it back,” a first set of patterns [answers] uses first corpora of words associated with the linguistic domain of animals and the second set of patterns uses second corpora of words associated with the linguistic domain of baseball; a score [weight] may be generated for each pattern in these sets of patterns that contain the word of interest “bat” based on the degree of similarity [semantic closeness] between the question passage and the pattern containing the word of interest “bat” – Alba, paragraph 51; note that Giulianelli discloses the use of a “partially trained new domain” and the application of the general procedure of assigning a weight to answers based on semantic closeness to a domain [disclosed by Alba] to the specific “partially trained new domain” of Giulianelli would merely be a matter of combining the two according to known methods to achieve predictable results, see KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang to assign a weight to an answer based on a semantic closeness between domains, as disclosed by Alba, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system more seriously to consider the responses that are more semantically similar, and thus more relevant, to the domain of interest.  See Alba, paragraph 51.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Giulianelli in view of Sarikaya and Zhang and further in view of Kim et al., “New Transfer Learning Techniques for Disparate Label Sets” (2015) (“Kim”).
Regarding claim 11, Giulianelli, as modified by Sarikaya, Zhang, and Kim, discloses that “a label space between at least two of the domain experts differs (in most previous works on domain adaptation, observed data samples may vary but label space is invariant; in the present work, the constraint that label spaces must be the same is relaxed – Kim, pp. 473-74, sec. 2, first three paragraphs).”
Giulianelli, Sarikaya, Zhang, and Kim all relate to domain adaptation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giulianelli, Sarikaya, and Zhang such that the label space between at least two experts differs, as disclosed by Kim, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would relax the constraints that have been placed on previous domain adaptation models, thereby resulting in a more robust model.  See Liu, sec. 2, first four paragraphs.

Response to Arguments
Applicant's arguments filed March 3, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first gives a lengthy argument to the effect that the objections to the specification are improper because the MPEP only grants Examiner the authority to require correction of the specification in limited circumstances and the outstanding objections do not fall into those circumstances.  Remarks at 8-12.  With regard to the objection to the specification for failure to explain variables in equations, Applicant specifically argues that an ordinary artisan would understand the import of the variables in the equations.  Id. at 11.  With respect to this objection only, Examiner understands Applicant’s concern, expressed in the interview of February 16, 2021, that explaining the variables would potentially introduce new matter.  Because the equations are not claimed, there is no issue with the variables lacking antecedent basis in the claims.  Examiner accepts Applicant’s argument that the variables would be understood by an ordinary artisan and is withdrawing the objection labeled (d) in the Final Rejection of December 3, 2020.
Regarding the grammatical informalities, Applicant argues that the MPEP’s assertion that grammatical perfection is not required necessitates the withdrawal of the objection and insists that Examiner has provided no reasoning for why the corrections are necessary.  Id.  While it would seem to Examiner that the rules of English grammar are so commonly accepted as not to necessitate explanation of errors, Examiner will explain further.  Regarding the redundancy of “such as for example,” see https://ell.stackexchange.com/questions/141914/can-we-use-such-as-for-example, first answer.  Regarding the less/fewer errors, see https://www.merriam-webster.com/words-at-play/fewer-vs-less.  Regarding the redundancy of “and etc.,” see https://www.grammarly.com/blog/et-cetera-etc/, penultimate paragraph under “Howe to Use Et Cetera in a Sentence.”  Regarding the failure to use commas to separate variables in lists (e.g., “h1 ... hn”), the rules of mathematical notation indicate that variables not separated by any punctuation or operator are multiplied together.  Therefore, writing h1 ... hn (without commas) instead of h1, ..., hn (with commas) means                 
                    
                        
                            ∏
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                    
                
            , which, given the context of paragraph 83, Examiner believes was not intended.  If Applicant intended for the variables to be multiplied, Applicant should say so on the record.  n variables, the commas should be added to all the lists of variables that lack them to avoid the possibility that a reader might mistake them for n variables being multiplied together.
Applicant’s remaining arguments, regarding the applicability of the Sarikaya reference applied in the Final Rejection, is moot by virtue of the introduction of a new Sarikaya reference to teach the disputed “sending queries that are generated by the partially trained new domain expert” limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that this is a different Sarikaya reference from the Sarikaya reference relied upon in the previous Office Action.
        2 Specification paragraph 38 indicates that “[a] limited amount of training data as utilized herein refers to the use of 10,000 training utterances or inputs or [fewer].”  Because this is an explicit definition of “limited training data,” it operates to limit the claim.  See MPEP § 2173.01(I).  Indeed, such definition is necessary to avoid an indefiniteness rejection under 35 USC § 112(b).  Therefore, Examiner interprets the term “limited” to refer to at most 10,000 training data inputs.